Citation Nr: 0821453	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.

2.  Entitlement to a higher initial evaluation for a left 
knee strain, evaluated as 0 percent disabling from August 1, 
2002 to July 10, 2006, and as 10 percent disabling from July 
11, 2006.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a foot strain with mild traction left heel spurs.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a small traction heel spur, right foot, with 
degenerative changes of the metatarsophalangeal (MTP) joint.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2003 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The Board addresses the claims of entitlement to initial 
evaluations in excess of 10 percent for a low back 
disability, a foot strain with mild traction left heel spurs, 
and a small traction heel spur, right foot, with degenerative 
changes of the MTP joint in the Remand portion of the 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  From August 1, 2002 to January 29, 2006, the veteran's 
left knee disability was asymptomatic. 

3.  From January 30, 2006 to July 10, 2006, the veteran's 
left knee disability manifested as pain on motion.

4.  Since July 11, 2006, the veteran's left knee disability 
has manifested as tenderness, pain on motion and extension 
limited to 10 degrees.

5.  During the entire appeal period at issue, the veteran's 
left shoulder disability, which involves degenerative joint 
disease, manifested as tenderness, pain, increased during 
flare-ups, stiffness, weakness, a lack of endurance, crepitus 
and guarding of movement and caused mild impairment in 
functioning.

6.  Neither disability at issue in this decision presents 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for a left knee strain, from August 1, 2002 to 
January 29, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2007).

2.  The criteria for entitlement to an initial 10 percent 
evaluation for a left knee strain, from January 30, 2006 to 
July 10, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a left knee strain, from July 11, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2007).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a left shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5201, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  It must also 
explain to the veteran how it determines the appropriate 
rating to assign a disability.  Id. at 486.  

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated July 2002 and January 
2006, the first one sent before initially deciding those 
claims in rating decisions dated January 2003 and September 
2003.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice letters considered in conjunction 
with the content of another letter VA sent to the veteran in 
March 2006 reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In those letters, the RO acknowledged the 
claims being decided, notified the veteran of the evidence 
needed to substantiate those claims, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO provided the veteran 
all pertinent information on disability evaluations and 
effective dates.  The RO also identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any evidence or information he had in his possession, 
which pertained to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical and personnel records and post-
service private treatment records.  In a written statement 
dated November 2007, the veteran indicated that there was no 
other information or evidence to submit.  The RO also 
afforded the veteran VA examinations, during which VA 
examiners discussed the severity of the disabilities at issue 
in this decision.  Since then, the veteran has not asserted 
that the reports of these examinations are inadequate to 
decide the claims at issue in this decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for left knee and left shoulder disabilities.  He asserts 
that the evaluations initially assigned these disabilities do 
not accurately reflect the severity of his left knee and left 
shoulder symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23- 
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261. 9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A.  Left Knee Disability

According to written statements the veteran and his 
representative submitted during the course of this appeal, 
the left knee injuries the veteran sustained during service 
permanently changed the structure of his left knee cap.  
Allegedly, this change has caused constant left knee 
stiffness, soreness and inflammation and has necessitated the 
use of a brace for stability.

The RO has evaluated the veteran's left knee disability as 0 
percent disabling from August 1, 2002 to July 10, 2006, and 
as 10 percent disabling from July 11, 2006, pursuant to 
Diagnostic Code (DC) 5260.  This DC provides that a 0 percent 
evaluation is assignable for flexion of the leg limited to 60 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees.  38 
C.F.R. 
§ 4.71a, DC 5260 (2007).  

Also applicable to this case are DCs 5256, 5257 and 5261.  DC 
5261 provides that a 0 percent evaluation is assignable for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2007); see also VAOGCPREC 9-2004 (Sept. 17, 
2004) (holding that separate evaluations under 38 C.F.R. § 
4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

DC 5257 provides that a 10 percent evaluation is assignable 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2007).  DC 5256 provides that an evaluation 
of at least 30 percent is assignable for ankylosis of the 
knee.  38 C.F.R. § 4.71a, DC 5256 (2007).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left knee 
disability picture more nearly approximates the criteria for 
a higher initial evaluation from January 30, 2006 to July 10, 
2006.    

1.  August 1, 2002 to January 29, 2006

On four occasions during service, the veteran sought 
treatment for left knee injuries.  During treatment visits, 
medical professionals noted pain, discoloration, mild edema 
and tenderness to palpation and diagnosed left knee strains.

Following discharge, in November 2002, the veteran underwent 
a VA examination of his left knee, during which he reported 
that he had pain during exercise.  Allegedly, he treated this 
pain with over-the-counter pain medication and by wearing 
inserts in his shoes.  The VA examiner did not objectively 
confirm the pain and noted no limitation of motion, pain on 
motion, fatigue, weakness, lack of endurance, incoordination, 
ankylosis, subluxation, locking, joint effusion, or any other 
left knee abnormality.  X-rays of the left knee showed a 
normal left knee.  

From July 2002 to January 29, 2006, the veteran did not seek 
treatment for left knee complaints and did not undergo any 
additional VA examinations.  There is thus no objective 
evidence of record confirming that, during the time period at 
issue, the veteran's left knee disability was symptomatic.   

Inasmuch as the left knee disability was asymptomatic from 
August 1, 2002 to January 29, 2006, an initial compensable 
evaluation was not assignable for that disability under any 
pertinent DC during this time period.

2.  January 30, 2006 to July 10, 2006

On January 30, 2006, the veteran sought private treatment for 
left knee pain, weakness and popping, which the veteran 
reported had worsened during the prior six months.  A 
physician objectively confirmed the pain.  Magnetic resonance 
imaging revealed a medial meniscal tear.  

The veteran's reported left knee pain on motion, objectively 
confirmed during this time period by a physician and testing, 
warrants the assignment of an initial 10 percent evaluation 
under 38 C.F.R. §§ 4.40, 4.45, from January 30, 2006 to 
July 10, 2006.  In the absence of evidence of extension of 
the leg limited to 15 degrees, flexion of the leg limited to 
30 degrees, or left knee ankylosis, instability or 
subluxation during the same time period, an initial 
evaluation in excess of 10 percent may not be assigned the 
veteran's left knee disability under any other regulation or 
pertinent DC.  In the absence of x-ray evidence of left knee 
arthritis and instability from January 30, 2006 to July 10, 
2006, separate evaluations may not be assigned the left knee 
disability under DCs 5003 and 5257. 

3.  From July 11, 2006

On July 11, 2006, during a VA examination of the left knee, a 
VA examiner noted additional left knee symptomatology.  On 
that date, the veteran reported constant stiffness and pain 
in his left knee, worse when walking and standing for 
prolonged periods of time.  He indicated that he no longer 
sat on the floor because it was too difficult to get up from 
a sitting position.  He also indicated that he did not have 
locking, instability or subluxation of his left knee, did not 
experience flare-ups of left knee symptomatology, and used 
over-the-counter pain medication and a neoprene brace for his 
left knee symptoms.  He noted that his left knee disability 
limited his ability to walk long distances and run and 
interfered with his employment only when he was required to 
stand for a prolonged period of time.  

The VA examiner noted tenderness along the medial femoral 
condyle, limitation of extension ("to minus 10 degrees"), 
and increased pain on walking and standing.  He noted intact 
anterior and posterior cruciate ligaments, no limitation of 
flexion, no weakness, pain, stiffness or fatigability on 
repeat testing, no laxity of the ligaments, and no flare-ups.  

The tenderness, pain, increased on motion, and limitation of 
extension are contemplated in the 10 percent evaluation 
initially assigned the veteran's left knee disability from 
July 11, 2006.  Extension of the leg must be limited to 15 
degrees before an evaluation in excess of 10 percent may be 
assigned a knee disability under DC 5261.  By the veteran's 
own admission, he experiences increased pain, but not 
limitation of motion during certain activities and has not 
had flare-ups of left knee symptomatology, which might cause 
greater limitation of extension.

In the absence of evidence of extension of the leg limited to 
15 degrees, flexion of the leg limited to 30 degrees, or left 
knee ankylosis, instability or subluxation, an initial 
evaluation in excess of 10 percent may not be assigned the 
veteran's left knee disability under any pertinent DC from 
July 11, 2006.  In the absence of x-ray evidence of left knee 
arthritis and instability, separate evaluations may not be 
assigned the left knee disability under DCs 5003 and 5257, 
from July 11, 2006.

B.  Left Shoulder Disability

The veteran asserts that his left shoulder disability should 
be assigned a 20 percent evaluation because this disability 
stems from two separate injuries, has necessitated extensive 
treatment, causes occasional swelling, inflammation and 
limitation of motion, and necessitates the use of over-the-
counter medication.

The RO has evaluated the veteran's left shoulder disability 
as 10 percent disabling pursuant to DC 5203.  This DC 
provides that a 10 percent evaluation is assignable for 
impairment of the dominant or nondominant clavicle or scapula 
with malunion thereof or nonunion thereof without loose 
movement.  A 20 percent evaluation is assignable for 
impairment of the dominant or nondominant clavicle or scapula 
with nonunion thereof with loose movement or dislocation 
thereof.  38 C.F.R. § 4.71a, DC 5203 (2007).

Also applicable to this appeal are DCs 5010, 5003, 5201 and 
5200.  DC 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2007).  
DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2007).

The appropriate DC for the specific joint involved in this 
case is DC 5201.  This DC provides that a 20 percent 
evaluation is assignable for limitation of motion of the 
dominant or nondominant arm at shoulder level.  A 30 percent 
evaluation is assignable for limitation of motion of the 
nondominant arm if midway between side and shoulder level.  
38 C.F.R. § 4.71a, DC 5201 (2007).  According to 38 C.F.R. 
§ 4.71, Plate I (2007), an individual is able to raise his 
arm to shoulder level if he forward flexes to 90 degrees 
(normal range of forward elevation and flexion being from 0 
to 180 degrees) or abducts to 90 degrees (normal range of 
abduction being from 0 to 180 degrees).  

DC 5200 provides that an evaluation of at least 20 percent is 
assignable for ankylosis of scapulohumeral articulation.  38 
C.F.R. § 4.71a, DC 5200 (2007).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left shoulder 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation.    

During service, the veteran received treatment, including, in 
part, pain medication and physical therapy, for left shoulder 
complaints, primarily pain.  The veteran first expressed such 
complaints in 1987, after a fall.  He expressed similar 
complaints years later after being involved in a motor 
vehicle accident.  X-rays revealed no abnormalities.  During 
treatment visits from 1987 to 1995, medical professionals 
noted a strain, bursitis and tendonitis and treated the 
veteran with pain medication.  The veteran subsequently 
continued to complain of left shoulder pain, however, which 
medical professionals eventually attributed to a rotator cuff 
tear and left shoulder impingement syndrome.  In June 1995, a 
medical professional noted that the veteran had had good 
results with physical therapy and that the syndrome was 
resolving.  

Since discharge, the veteran has not sought treatment for 
left shoulder complaints.  He has, however, undergone VA 
examinations of his left shoulder.  During the first 
examination, conducted in November 2002, he reported left 
shoulder pain and limitation of motion, which allegedly 
necessitated the use of pain medication.  The examiner noted 
that the veteran was right hand dominant, had crepitus, 
flexion and abduction to 180 degrees, internal and external 
rotation to 80 degrees, and additional limitation of motion 
due to weakness and lack of endurance.  X-rays showed no 
abnormalities.

During the second examination, conducted in December 2006, 
the veteran reported left shoulder pain and stiffness, which 
flared up every one to two months, causing mild functional 
impairment.  The examiner noted crepitus, tenderness, 
guarding of movement, flexion and abduction to 160 degrees, 
internal rotation to 80 degrees, and external rotation to 70 
degrees, all with pain, and no additional limitation of 
motion on repetitive use.  X-rays showed degenerative joint 
disease.  The examiner indicated that this condition did not 
significantly affect the veteran's occupation and mildly 
affected certain activities of daily living.

In sum, during the course of this appeal, the veteran's left 
shoulder disability, which now involves degenerative joint 
disease, manifested as tenderness, pain, increased during 
flare-ups, stiffness, weakness, a lack of endurance, crepitus 
and guarding of movement and caused mild impairment in 
functioning.  These mildly disabling left shoulder symptoms 
are contemplated in the 10 percent evaluation initially 
assigned the veteran's left shoulder disability.  Although 
this disability worsened from 2002 to 2006 in terms of 
limitation of motion, it did not worsen to such an extent it 
warrants the assignment of an initial evaluation in excess of 
10 percent under DC 5201.  Rather, despite the left shoulder 
pain, which worsens during flare-ups, the veteran is still 
able to raise his arm beyond shoulder level.  

In the absence of evidence of more severe limitation of 
motion, nonunion of the clavicle or scapula, or ankylosis of 
scapulohumeral articulation, an initial evaluation in excess 
of 10 percent may not be assigned the veteran's left shoulder 
disability under any pertinent DC.  

C.  Conclusion

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate either disability at issue in this 
decision.  The medical evidence does not establish that 
either of these disabilities, alone, causes marked 
interference with the veteran's employment, or necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the Board finds that the veteran's claims for 
higher initial evaluations for left knee and left shoulder 
disabilities do not present such exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand either of these claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to an initial 10 percent evaluation 
for a left knee disability, from January 30, 2006 to July 10, 
2006, have been met.  The Board also concludes that the 
criteria for higher initial evaluations for a left knee 
disability during any other time period and a left shoulder 
disability have not been met.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should his left 
knee or left shoulder disability picture change.  38 C.F.R. § 
4.1.  At present, however, the above noted evaluations are 
the most appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine.  


ORDER

An initial compensable evaluation for a left knee strain, 
from August 1, 2002 to January 29, 2006, is denied.  

An initial 10 percent evaluation for a left knee strain, from 
January 30, 2006 to July 10, 2006, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.  

An initial evaluation in excess of 10 percent for a left knee 
strain, from July 11, 2006, is denied.

An initial evaluation in excess of 10 percent for a left 
shoulder disability is denied.


REMAND

The veteran claims entitlement to initial evaluations in 
excess of 10 percent for low back and bilateral foot 
disabilities.  Additional action is necessary before the 
Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
The 
RO
afforded the veteran examinations during the course of this 
app
eal
, 
but 
as 
the
veteran's representative alleges in an Appellant's Brief 
dat
ed 
Apr
il 
200
8, 
the 
rep
ort
s
of these examinations are inadequate to decide these claims.  
Fir
st, 
the
rei
n, 
the
examiners provided conflicting findings with regard to the 
vet
era
n's 
low 
bac
k
disability.  For instance, they noted very few low back 
sym
pto
ms, 
que
sti
one
d
whether the clinical findings were truly representative of 
the 
vet
era
n's 
low 
bac
k
impairment (when not being evaluated, veteran got dressed and 
ben
t 
ove
r 
wit
hou
t
pain), and then characterized such impairment during flare-
ups 
as 
sev
ere
.  
In
addition, although x-rays showed disc disease of the spine, 
exa
min
ers 
ind
ica
ted 
tha
t
there was no evidence of disc syndrome.  Second, examiners 
did 
not 
pro
vid
e 
all
findings necessary to rate the veteran's bilateral foot 
dis
abi
lit
ies 
pur
sua
nt 
to 
the
rating schedule.  Third, since the veteran underwent the most 
rec
ent 
foo
t 
and 
spi
ne
examination, his representative challenged the adequacy of 
the 
rep
ort 
the
reo
f 
on 
the
basis that it was prepared by a physician's assistant rather 
tha
n a 
phy
sic
ian
.  
The
representative requests an additional examination by foot and 
spi
ne 
spe
cia
lis
ts. 

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the veteran to undergo a 
VA examination by a physician in support 
of his claim for a higher initial 
evaluation for a low back disability.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify all lumbar spine 
symptomatology, including, if 
appropriate, pain, limitation of 
motion, muscle spasm, guarding, 
tenderness, abnormal spinal contour, 
abnormal gait, ankylosis, and nerve 
damage;  

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

c) characterize any limitation of 
motion as slight, moderate or 
severe; 

d) based on x-ray results, 
specifically indicate whether 
the veteran has arthritis of 
the low back; 

e) also indicate whether the veteran 
has disc disease and, if so, 
identify the frequency and duration 
of any incapacitating episodes of 
such disease the veteran suffers 
during a 12 month period;  

f) characterize any disc disease as 
mild, moderate, severe or 
pronounced; 

g) consider whether the veteran's 
lumbar spine symptoms cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

h) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

i) describe the impact of the 
veteran's lumbar spine symptoms on 
his daily activities and 
employability, including during 
flare-ups and on repetitive use; and 

j) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Arrange for the veteran to undergo a 
VA examination by a physician in support 
of his claims for higher initial 
evaluations for bilateral foot 
disabilities.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all foot symptomatology, 
including, if appropriate, pain, 
limitation of motion, ankylosis, and 
nerve damage;  

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

c) specifically indicate whether the 
veteran has flatfoot of either foot 
and, if so, characterize the 
flatfoot as mild, moderate, severe 
or pronounced; 

d) specifically indicate whether the 
veteran has claw foot of either foot 
and, if so, describe the nature 
thereof;

e) characterize each foot disability 
as moderate, moderately severe or 
severe; 

f) consider whether the veteran's 
foot symptoms cause functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

g) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

h) describe the impact of the 
veteran's foot disabilities on his 
daily activities and employability; 
and

i) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

3.  Readjudicate the claims being 
remanded.  For any denied claim, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


